Title: John Quincy Adams to Joshua Johnson, 10 December 1800
From: Adams, John Quincy
To: Johnson, Joshua


				
					My dear Sir.
					Berlin 10. December 1800.
				
				It is so long since I did myself the pleasure of writing to you, that I scarcely know how to apologize for the omission; and unfortunately for me, my remissness has appeared to you greater and more culpable than it really was, as the letters which I have repeatedly written to you, have failed to reach you, from what cause I am altogether ignorant.— Being so distant even from every sea-port where my letters can be put on board ship, I have it seldom in my power to ascertain by what vessels they go, and when they are not received by the persons for whom they are destined, I know not whether to impute the accident, to the loss or capture of the vessel, or to the carelessness or infidelity of the Captains to whom they are entrusted— For I am informed that many other persons have had such frequent and numerous failures in the transmission of letters, that it has given rise to a strong suspicion if not to the certain proof that

certain captains have been in the practice of breaking open, and then destroying the letters confided to them.
				We have the greater reason for crediting this circumstance, as we know that a great number of letters from you and your family to Louisa, and of hers in return have been written and sent, but never arrived— Her anxiety at having more than once been months and months without a line from her friends in America has been really distressing, and although she has continually written at very short intervals, she has found by the complaints from her Mamma and sisters that her letters have been equally unsuccessful with theirs.
				One of the causes which has often prevented me from writing has been the reluctance I felt to become the messenger of ill-tidings with regard to her health.— I was loth to give you pain by an account of her sufferings; and I could seldom have given consistently with truth a representation which would have proved gratifying to your parental affection. You have been informed of the afflictions which four times since our residence in this country have befallen us, and the shock to her constitution by such severe and repeated illnesses, has occasioned long periods of so much weakness, that to have related her situation to you, would almost always have been to distress your sensibility.
				The same temper and disposition which leads to the faithful discharge of the duties of life in one of its relations, are of universal application to all the rest; and therefore as you always found in your Louisa, a dutiful and affectionate child, it would be almost superfluous for me to tell you that she has been invariably to me a tender, faithful, inestimable wife— She would have rendered my domestic happiness as perfect as comports with the lot of humanity, but for the sorrows which the view of her sufferings necessarily brought with it, and which therefore even for my own sake, and how much more so, for hers! it has been my most anxious and ardent desire to take every possible measure to relieve— As the residence of Berlin during the summer months, is not healthy for any one, and appear’d peculiarly unpropitious to her, we have spent three months of the two last summers absent from this capital— The warm baths of Töplitz in Bohemia, had been recommended to her, as frequently beneficial in cases similar to hers, and we tried their efficacy the last year— They may perhaps have been in some measure serviceable, but an unfortunate accident in the course of the last winter counteracted their favourable influence, and a very severe illness in the Spring of

a different nature from those she had before suffered, added to a new instance of that, which occurr’d at the beginning of the year, left her in a state of debility as great as she had been in at any period before— I then determined to try what would be the effect of a long and fatiguing journey, though into a country calculated by the variety of entertainment which it would afford to amuse the mind, to make the time seem short, and to turn weariness itself into pleasure. We therefore employed between two and three months of the last summer in making the tour of Silesia, the province which of all the Prussian dominions offers the most interesting objects of nature and of human industry to the traveller’s attention— Upon this tour I the more readily resolved because it is the only part of this monarchy, which has considerable, and important though indirect commercial relations with the United States; and by obtaining that minute and detailed information concerning it, which can only be acquired by a personal visit, I hoped to answer another valuable purpose, besides that of restoring my dear Louisa to health.— How much we were both enchanted with this journey, and what an immediate favourable effect it produced upon her, she herself has informed you by various letters which she wrote you and to her mamma and sisters, upon the various spots she visited, and while the impression of everything she met with was glowing, upon the mind.— Perhaps the fatigues she underwent (for they were such as very, very few even of the strongest women venture to go through) may have been rather more severe, than they should have been to produce the greatest possible benefit;—in this case, as in all others, where there can be but one line of discrimination, and there can be nothing more precise than conjecture to ascertain exactly where it lies, that which we drew was not perhaps, nor could be entirely the right one— During the latter part of our journey she had less strength than we had before had reason to flatter ourselves she would attain, and at Leipzig, where we spent about five weeks before we returned to Berlin, she was far from enjoying such health, as could accord with the desire of your heart and mine— I was likewise myself unwell during all that period, with a complaint which is however now removed— We came back here the 25th: of October, since which Louisa’s health has upon the whole been better than I ever knew it for the same length of time. I would fondly hope that this amelioration will prove durable, and that you will not again have cause to mourn at the intelligence of her sufferings.
				
				She has often in addition to them been deeply affected at heart, upon learning the severe perplexities, and unmerited embarassments, which from the dishonest prevarications, and the sordid treachery of other man have involved her dear and honoured father; and I entreat you to be assured, that however my silence may have seemed in your eyes to wear the look of unkindness, nothing could ever be more remote from the feelings of my heart, and that I have ever cordially shared her anxieties and pains on this account— It has given us the highest pleasure, that by the restitution of the Indian chief, a part at least of the difficulties you have had to struggle with have been removed; and we hope all the rest will in course of time disappear in the like manner.
				While we were at Leipzig, Louisa received a letter from her mother dated at the latter end of July, which was enclosed under a cover from you to me of 1. August— Since that time we have not had the pleasure to hear directly from you.
				I beg to be affectionately remembered to Mrs: Johnson, and all the family; and remain, with the truest respect and attachment, Dear Sir, your’s
				
					John Q. Adams.
				
			